Citation Nr: 1506940	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  06-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a bone graft harvested from the left iliac crest, other than the already service-connected surgical scarring.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was most recently before the Board in January 2011, the issue was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for residuals of a bone graft harvested from the left iliac crest, other than the already service-connected surgical scarring, is adjudicated.  

Service treatment records (STRs) indicate the Veteran underwent a C4-7 anterior cervical discectomy and fusion with a bone graft that was removed from the left iliac crest in February 2003.  

In a March 2004 VA general medical examination, the Veteran stated that she had resumed her basic prior activity level since her February 2003 surgery, with minimal running, regular speed walking, and normal gait.

In a December 2004 claim for service connection, the Veteran indicated that residuals of the bone graft surgery caused limitations and pain in her lower extremities.  In a June 2005 application for vocational rehabilitation, the Veteran stated that the removal of a bone graft in her left hip caused chronic pain and limited mobility.

In a May 2005 VA examination, the Veteran reported chronic left hip pain secondary to a bone graft taken from the left iliac crest.  The examiner noted that the Veteran did not report hip pain during follow up treatment from surgery and radiological tests taken shortly after the February 2003 surgery did not show any significant changes of the left hip.  The examiner found mild degenerative changes at the left femur with left hip flexion of 85 degrees, extension 20 degrees, adduction 15 degrees, abduction 40 degrees, external rotation 30 degrees, and internal rotation 20 degrees.  The examiner diagnosed chronic left hip pain, decreased range of motion, and mild degenerative joint disease, left femur, but provided no etiological opinion.

In August 2006, the Veteran reported that she was told she may have chronic pain and arthritis in the left hip due to the surgery.  She also indicated that she tried to schedule treatment for hip pain but was told her medications were all that could be done for her.  

February 2010 naval hospital treatment records indicated the Veteran had pain and limitation in range of motion of the left hip that impacted her functional ability to dress.  The treatment record notes that the hips were normal, with bilateral knee pain greater than hip pain, left leg shorter than the right, and disturbance in gait due to hip pain.

A June 2010 naval hospital treatment note reviews the Veteran's related medical history and notes a February 2003 operative report for a diagnosis of C4-7 herniated disc with anterior cervical discectomy fusion with iliac crest autograft and fixation that included removal of a three centimeter portion of the iliac crest and a November 2007 radiology report showing well-preserved joint spaces of the hip with no evidence of traumatic arthritis or inflammatory changes.  The treatment note states that it is, "reasonable that the patient's complaint of left hip pain and restrictions of motion are related to this surgery."

A June 2012 VA disability benefits questionnaire notes that the Veteran's left hip pain began after a 2003 bone graft surgery and progressively worsened to cause difficulty walking, sitting, and standing.  The examiner noted the Veteran had a diagnosis of degenerative joint disease of the left hip, flexion was limited to 90 degrees and opined that the Veteran's hip condition impacted her ability to work such that she was limited to lifting 20 pounds, walking 800 feet or up to two hours per eight hour workday, and sitting for one hour at a time or up to four hours during an eight hour workday.

In an October 2014 addendum, the examiner opined that the Veteran's pain and limited motion of the left hip were less likely than not attributable to the bone graft harvested from the left iliac crest because the diagnosis of the left hip was anatomically unrelated to the left iliac crest.  The examiner noted that the iliac crest was part of the upper outer wing of the pelvis bone and not near or part of the ball and socket of the affected hip joint.  The examiner further opined that the degenerative joint disease of the femur was less likely as not related to residuals of the Veteran's surgery because the femur was located distally at the joint of the ball and socket of the joint, and degenerative changes of the femur "are in the locations of the degenerative changes of the hip joint - more related to the same.  Not at all related in etiology from military service." The examiner noted that the Veteran was discharged in 2003, which was years prior to the diagnosis and opined that the degenerative process is at least as likely as not related to biologic age-related changes and not from the military service.

The Board finds the June 2012 VA examination report and October 2014 VA addendum opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion on a finding that the Veteran's surgery removed part of the left iliac crest, which was anatomically unrelated to pain, limited motion, and degenerative joint disease of the femur and hip joint.  However, the examiner failed to comment on the June 2010 naval hospital treatment record noting that it was "reasonable" to find the Veteran's hip pain and limited motion were related to her February 2003 anterior cervical discectomy fusion.  Further, the Board finds the examiner's opinion that degenerative joint disease of the femur was not related to residuals of the graft surgery because the degeneration was, "in the locations of the degenerative changes of the hip joint - more related to the same," was unclear.  Additionally, the examiner did not address the Veteran's contentions that her left hip pain began after the 2003 surgery and progressively worsened ever since.  Moreover, the Board notes that the October 2014 addendum opinion was provided by an employee of the RO.  An opinion from an employee of the RO is not in compliance with the Board's remand directive.  Moreover, the author of the opinion is a certified nurse practitioner, rather than a physician with sufficient expertise, as specified in the Board's remand directive.  Therefore, the claim must be remanded for another VA examination that complies with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records.
 
Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2. Then, the Veteran should be provided a VA examination by a physician who is not employed by the Appeals Management Center (AMC) or the RO and who has sufficient expertise to address the medical questions presented in this case to determine the nature and etiology of all residuals (other than the already service-connected surgical scarring) of a bone graft harvested from the left iliac crest present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each residual of a bone graft harvested from the left iliac crest (other than surgical scarring) present during the period of the claim.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any degenerative changes resulting in the Veteran's claimed pain and limitation of motion were caused or permanently worsened as a result of the surgery.  The examiner is directed to specifically address a June 2010 naval hospital treatment record noting that it was "reasonable" to conclude the Veteran's hip pain and limited motion were related to her February 2003 anterior cervical discectomy fusion and the Veteran's statements that left hip pain began after her hip surgery and continued ever since.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

